t c summary opinion united_states tax_court faraidoon emanie petitioner v commissioner of internal revenue respondent docket no 790-02s filed date faraidoon emanie pro_se amy dyar seals for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his son and daughter for the taxable_year and whether petitioner is entitled to head-of-household filing_status for the taxable_year background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in rockford illinois petitioner was previously married to charlotte beck ms beck they have two children jonathan f emanie jonathan born date and jennifer s emanie jennifer born in in petitioner and ms beck entered into a marital settlement agreement agreement which provides in part article ii custody visitation and support of the minor children ms beck shall have the sole physical care custody control and education of the minor children of the parties subject_to petitioner’s rights of reasonable and seasonable visitation petitioner shall have the dependent exemptions for tax purposes so long as he fulfills his obligations regarding child_support health insurance and payment for uncovered medical_expenses article vi general provision sec_1 petitioner and ms beck shall upon demand of the other party execute any and all instruments and documents that may be reasonably necessary to make effective the provisions of this agreement the agreement was incorporated into a judgment for dissolution of marriage by the circuit_court of the 17th judicial circuit county of winnebago state of illinois petitioner and ms beck were divorced on date during the year in issue jonathan resided with petitioner for about a month in date and jennifer resided with petitioner for about a month and a half during the summer for the remainder of and indeed the majority of the taxable_year jonathan and jennifer resided with ms beck petitioner filed a timely federal_income_tax return for the taxable_year petitioner filed as head_of_household and claimed a child_tax_credit of dollar_figure petitioner also claimed dependency_exemption deductions for jonathan and jennifer but did not attach a written declaration or form_8332 release of claim to exemption for child of divorced or separated parents executed by ms beck petitioner asked ms beck to sign a form_8332 for the taxable_year but she refused to do so respondent in a notice_of_deficiency dated date disallowed the head-of-household filing_status child_tax_credit and dependency_exemption deductions discussion as the return for was filed after date sec_7491 is applicable petitioner did not assert or present evidence or argument that he satisfied the requirements of sec_7491 we conclude that resolution of the issues in the present case does not depend upon who has the burden_of_proof dependency_exemption deductions a taxpayer may be entitled to claim as a deduction an exemption_amount for each of his or her dependents sec_151 an individual must meet the following five tests in order to qualify as a dependent of the taxpayer support_test relationship or household test citizenship or residency test gross_income_test and joint_return_test sec_151 and sec_152 if the individual fails any of these tests he or she does not qualify as a dependent as to the support_test a taxpayer generally must provide more than half of a claimed dependent’s support for the calendar_year in which the taxable_year of the taxpayer begins sec_152 in the case of a child of divorced parents if the child respondent determined that petitioner was entitled to a filing_status of single for the taxable_year is in the custody of one or both of his parents for more than one-half of the calendar_year and receives more than half his support during that year from his parents such child shall be treated for purposes of sec_152 as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year the custodial_parent sec_152 a custodial_parent may release claim to the exemption pursuant to the provisions of sec_152 which provides sec_152 support_test in case of child of divorced parents etc -- exception where custodial_parent releases claim to exemption for the year --a child of parents shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year for purposes of this subsection the term noncustodial_parent means the parent who is not the custodial_parent the temporary regulations promulgated with respect to sec_152 provide that a noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year sec_1 4t a q a-3 temporary income_tax regs fed reg date see 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir the declaration required under sec_152 must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 miller v commissioner supra pincite form_8332 requires a taxpayer to furnish the names of the children for which exemption claims were released the years for which the claims were released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and the social_security_number of the parent claiming the exemption id pincite temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 in the present case ms beck had custody of jonathan and jennifer for a greater portion of and she is deemed to be the custodial_parent for purposes of sec_152 petitioner as the noncustodial_parent is not entitled to the claimed dependency_exemption deductions unless he complied with the provisions of sec_152 and the regulations thereunder by attaching to his return a written declaration or form_8332 executed by ms beck petitioner did not attach such a declaration or form_8332 to his return and accordingly he is not entitled to the dependency_exemption deductions for jonathan and jennifer for the taxable_year petitioner nevertheless argues that he is current in his obligations regarding child_support health insurance and payment for uncovered medical_expenses and that under the terms of the agreement he is entitled to the dependency_exemption deductions we are not unsympathetic to petitioner’s position however we are bound by the language of the statute as it is written and the accompanying regulations when consistent therewith 87_tc_1412 the internal_revenue_code is clear as to the precise circumstance in which a noncustodial_parent becomes entitled to a dependency_exemption see neal v commissioner tcmemo_1999_97 respondent is sustained on this issue filing_status to qualify for head_of_household a taxpayer must satisfy the requirements of sec_2 under sec_2 a taxpayer shall be considered a head_of_household if he or she is not married at the close of the taxable_year is not a surviving_spouse and among other choices maintains as his or her home a household which constitutes for more than half of such taxable_year the principal_place_of_abode as a member of such household of a son or daughter sec_2 in the present case petitioner’s home was not a household that constituted the principal_place_of_abode for jonathan and jennifer for more than half of accordingly petitioner was not a head_of_household within the meaning of sec_2 we sustain respondent’s determination on this issue respondent determined that petitioner was not entitled to a child_tax_credit of dollar_figure for the taxable_year we sustain respondent’s determination on this issue even though respondent did not raise this issue at the time of trial or in his pretrial memorandum sec_24 provides for a credit against the tax for the taxable_year with respect to each qualifying_child of the taxpayer the term qualifying_child means any individual if three tests are satisfied one of which is whether the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 because we conclude that petitioner is not entitled to dependency_exemption deductions for jonathan and jennifer are not qualifying children and petitioner is not entitled to the child_tax_credit of dollar_figure for reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
